Citation Nr: 1013598	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-33 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
January 1959.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  

In January 2010, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of 
that hearing has been associated with his claims folder. 

In March 2010, the Vice Chairman of the Board granted a 
motion to advance this appeal on its docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not the result of 
an in-service disease or injury.

2.  The Veteran's tinnitus is not the result of an in-service 
disease or injury.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107(b) 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.307(a), 
3.309(a), 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1131 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in August 2007, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection for bilateral hearing loss 
and tinnitus.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2007 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the August 2007 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for bilateral hearing 
loss and tinnitus.

VA requested the Veteran's service treatment records; 
however, they were destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  Destruction of 
service treatment records does not create a heightened 
benefit of the doubt, but only a heightened duty on the part 
of VA to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 
(2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996). 
 
Where service treatment records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The NPRC 
suggested that if the Veteran was treated in service and 
there was sufficient information, an alternative request 
could be made for sick/morning reports pertaining to the 
Veteran's disability.  

In the August 2007 letter, VA notified the Veteran that his 
service treatment records may have been destroyed.  He was 
requested to submit copies of any records in his possession 
and to complete and submit the enclosed National Archives 
Form 13055 (the "Form) so that an alternative search for 
available service treatment records could be made.  The 
Veteran submitted the Form in October 2007.  In a December 
2007 letter, VA notified the Veteran that a formal request 
for additional medical data could not be made because his 
completed Form did not include the specific unit to which he 
was assigned or the name and address of the civilian hospital 
in Garfield Heights, Ohio where he was treated.  The Form was 
returned to the Veteran and it was requested that he provide 
the necessary information.  The Veteran did not provide any 
additional information.  Therefore, VA determined that any 
further efforts to obtain his service treatment records would 
be futile.  38 C.F.R. § 3.159(c)(2) (2009).  

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as an organic 
disease of the nervous system (e.g. sensorineural hearing 
loss), are presumed to have been incurred in service if such 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

The Veteran's medical records, including a December 2007 VA 
examination report, reveal that he has bilateral hearing loss 
as defined by VA and has been diagnosed as having 
sensorineural hearing loss.  Id.  He has also reported 
experiencing tinnitus. Therefore, current hearing 
disabilities have been demonstrated.

Furthermore, the Veteran has stated that he was exposed to 
loud noises associated with military weaponry while serving 
in the Army.  In an October 2007 written statement (VA Form 
21-4138), he stated that he often practiced on the firing 
range without the use of hearing protection.  VA examination 
reports dated in December 2007 and May 2009 indicate that he 
reported that while training at Fort Dix, a fellow serviceman 
threw a live hand grenade and that it went off in close 
proximity to where the Veteran was standing.  He was also 
exposed to noises associated with artillery while doing 
maneuvers during basic training. 

The Veteran's DD 214 indicates that his military occupational 
specialty was an ordnance parts specialist.  The Veteran is 
competent to report in-service noise exposure, there is no 
evidence to contradict his reports, and his reports are 
consistent with the circumstances of his service.  Therefore, 
in-service acoustic trauma is conceded.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for 
which a Veteran seeks service connection must be considered 
on the basis of the places, types, and circumstances of his 
service, as shown by the evidence).  Thus, there is evidence 
of current hearing disabilities and in-service noise 
exposure.

With regard to the etiology of the Veteran's bilateral 
hearing loss and tinnitus, he has reported a continuity of 
symptomatology.  In his August 2007 claim, he reported that 
bilateral hearing loss and tinnitus began in 1958.  In the 
October 2007 written statement, he stated that he began 
experiencing hearing loss in the Army. After firing weapons 
he would often have hearing problems and his hearing began to 
deteriorate over the years.  Also, during the January 2010 
hearing he testified that he began having ear problems in 
service after a grenade was detonated near where he was 
standing and that he had experienced an ear problem ever 
since.  The Veteran is competent to report a continuity of 
symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 
451 F.3d at 1336.  However, his statements as to continuity 
of symptomatology are inconsistent with other statements he 
has made regarding the history of hearing loss and tinnitus.

The December 2007 VA examination report reveals that the 
Veteran reported that he first noticed hearing loss at least 
10 years prior to the December 2007 VA examination.  Also, a 
May 2009 VA examination report indicates that the Veteran 
reported that he first became aware of tinnitus after 
service.  In light of the contemporaneous record and the 
Veteran's contradictory statements, the Board finds that his 
reports of continuity of symptomatology are not credible.  
See Buchanan, 451 F.3d at 1336 (holding that the Board can 
find lay statements lack credibility where inconsistent with 
the contemporaneous record); Layno, 6 Vet. App. at 469 (once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible).  
 
Furthermore, the first report of bilateral hearing loss and 
tinnitus is the Veteran's August 2007 claim.  The first 
clinical evidence of bilateral hearing loss is an August 2007 
audiological examination report from Hearx and the first 
clinical evidence of tinnitus is the December 2007 VA 
examination report which reveals that the Veteran reported 
experiencing periodic tinnitus approximately once a month.  
The absence of any clinical evidence or complaints for 
decades after service weighs the evidence against a finding 
that the Veteran's bilateral hearing loss and tinnitus were 
present in service or in the year immediately after service.  
Maxson v. Gober, 230 F.3d 1330 (2000). 
 
There is no other competent evidence indicating a nexus 
between the Veteran's current hearing disabilities and in-
service noise exposure or any other disease or injury in 
service, and neither the Veteran nor his representative have 
alluded to the existence of any such evidence. 

The only medical opinions as to the etiology of the Veteran's 
bilateral hearing loss and tinnitus are those of the 
examiners who conducted the December 2007 and May 2009 VA 
audiological examinations.  The VA examiner who conducted the 
December 2007 VA examination noted that the Veteran's claims 
file was not available for review, but that he did have a 
configuration of a hearing loss which was very common with 
noise induced hearing losses.  Nevertheless, she stated that 
it would be mere conjecture to decide whether or not the 
Veteran's hearing loss was a result of noise exposure in 
service.  She concluded that she could not resolve the issue 
without resorting to mere speculation.  No further 
explanation or reasoning was provided.

The Veteran was afforded a second VA audiological examination 
in May 2009.  The VA examiner who conducted the examination 
opined that the Veteran's bilateral hearing loss was not 
likely ("less likely") related to his military service.  
This opinion was based on a review of his claims file and the 
fact that the Veteran's job in service was not specifically 
noisy.  As for exposure to gun fire during basic training, 
all Veterans who went through basic training from World War 
II up to and including the Vietnam era used firearms during 
basic training without the use of hearing protection.  Also, 
in apparent reference to the Veteran's report of being 
exposed to noise associated with an exploding grenade at 
close range, the examiner explained that observations from 
Operation Iraqi Freedom suggested that even when personnel 
were close enough to suffer a blast injury, they escaped 
without permanent hearing loss.  Overall, there was no 
evidence to support the Veteran's contention of hearing loss 
occurring at the time of service.

As for tinnitus, the examiner opined that it was not related 
to the Veteran's military service.  This opinion was based 
upon the fact that he denied experiencing tinnitus during an 
August 2007 audiology examination at Hearx.

The speculative terminology of the December 2007 VA 
examiner's opinion without further explanation warrants a 
finding that this opinion is entitled to little, if any, 
probative weight.  See Jones v. Shinseki, No. 07-3060 (Vet. 
App. March 25, 2010) (an examiner's conclusion that an 
opinion would be speculative cannot be relied upon unless the 
examiner has explained the basis for such an opinion or the 
basis is otherwise apparent from the evidence of record); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim).

The probative value of the May 2009 opinions are somewhat 
limited by the fact that they do not reflect consideration of 
the Veteran's report of bilateral hearing loss and tinnitus 
beginning in 1958 and his report of ear problems since 
service.  However, as previously explained, the Veteran's 
reports of continuity of symptomatology are not credible due 
to his inconsistent statements regarding the onset of 
bilateral hearing loss and tinnitus.  

The VA examiner who conducted the May 2009 examination did 
consider the Veteran's report during the examination that 
tinnitus did not begin until after service and his report 
during the December 2007 VA examination that hearing loss 
began approximately 10 years prior to the examination.  Also, 
it appears that the examiner did consider the Veteran's 
report of hearing loss beginning in service because he 
concluded that there was no evidence to support the Veteran's 
claim of hearing loss occurring at the time of service.  
Furthermore, the basis for the opinion as to tinnitus, that 
the Veteran did not report tinnitus during the August 2007 
audiological examination, is correct.  The opinion is 
therefore of some probative weight.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed).

The Veteran has expressed his belief that the current hearing 
loss is related to the noise exposure in service.  But it 
would require medical expertise to say that the current 
hearing loss is the result of in-service noise exposure, as 
opposed to post-service exposures or other possible causes.  
Hence, the Veteran's opinion on this question is not 
competent evidence.  38 C.F.R. § 3.159(a)(1),(2) (2009).  
Thus, the preponderance of the evidence is against a finding 
that current hearing loss and tinnitus are related to service 
or that such diseases manifested within a year after his 
January 1959 separation from service.

If a chronic disease, such as sensorineural hearing loss, is 
shown in service and at any time thereafter, service 
connection will be conceded.  38 C.F.R. § 3.303(b). There 
must, however, be sufficient observations in service to 
identify the disease entity.  Id.  As discussed above, there 
is no credible evidence showing bilateral hearing loss in 
service.  Hence, service connection cannot be granted on that 
basis. 
 
For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for bilateral hearing loss and tinnitus 
must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. at 55-57.
 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.





______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


